TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           OFFICE OF THE ATTORNEY GENERAL

                                     State of California


                                      DANIEL E. LUNGREN

                                        Attorney General


                          ______________________________________

                  OPINION            :
                                     :          No. 90-938
                  of                 :
                                     :          AUGUST 6, 1991
        DANIEL E. LUNGREN            :
           Attorney General          :
                                     :
        ANTHONY S. DaVIGO            :
        Deputy Attorney General      :
                                     :
______________________________________________________________________________

            THE HONORABLE BILL LEONARD, MEMBER OF THE CALIFORNIA
SENATE, has requested an opinion on the following question:

                May a mobilehome park owner, by means of rental agreement, rule, or regulation,
prohibit the display by tenants of political signs in the windows of mobilehomes?

                                          CONCLUSION

               A mobilehome park owner may not, by means of rental agreement, rule, or
regulation, prohibit the display by tenants of political signs in the windows of mobilehomes.

                                            ANALYSIS

                Beginning in the late 1960's, the Legislature undertook significant statutory
regulation of both mobilehomes and mobilehome parks, addressing a number of concerns that arose
out of the unique features of the mobilehome park environment. (Schmidt v. Superior Court (1989)
48 Cal. 3d 370, 377.) These provisions were reorganized in 1978 as the Mobilehome Residency
Law, commencing with section 798 of the Civil Code.1 (Id. at pp. 377-378; 73 Ops.Cal.Atty.Gen.
431, 432 (1990).) While protecting specified rights of the park residents, the Legislature made it
clear that the park owner retained the right to require the residents to adhere to the terms of rental
agreements (§ 798.75) and comply with the park's rules and regulations (§ 798.25).

                The present inquiry is whether a mobilehome park owner may enforce a provision
of a rental agreement or rule or regulation prohibiting the display by residents of political signs in
the windows of the mobilehomes. We conclude that the owner may not.


   1
    All section references are to the Civil Code unless otherwise specified.

                                                  1.                                          90-938

              The ultimate enforcement mechanism for the violation of any term of the rental
agreement or of any existing rule or regulation would consist of the termination of the tenancy in
the manner prescribed under the Mobilehome Residency Law (§§ 798.55-798.61) followed by an
unlawful detainer proceeding (Code Civ. Proc., § 1161 et seq.).

               In this regard, section 798.55 states:

               "(a) The Legislature finds and declares that, because of the high cost of
       moving mobilehomes, the potential for damage resulting therefrom, the requirements
       relating to the installation of mobilehomes, and the cost of landscaping or lot
       preparation, it is necessary that the owners of mobilehomes occupied within
       mobilehome parks be provided with the unique protection from actual or constructive
       eviction afforded by the provisions of this chapter.

               "(b) The management shall not terminate or refuse to renew a tenancy, except
       for a reason specified in this article . . . ." (Emphasis added.)

Section 798.56 provides the specified reasons for terminating the leases of park residents. It states
in part:

               "A tenancy shall be terminated by the management only for one or more of
       the following reasons:

               "(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

               "(b) Conduct by the homeowner or resident, upon the park premises, which
       constitutes a substantial annoyance to other homeowners or residents.

               "(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

               "(d) Failure of the homeowner or resident to comply with a reasonable rule
       or regulation of the park which is a part of the rental agreement or any amendment
       thereto. . . ." (Emphases added.)

                Section 798.56 prescribes the exclusive grounds for termination of a mobile home
tenancy. Only subdivisions (b) and (d) arguably pertain to the circumstances presented for
consideration. As for subdivision (b), we have not been apprised of any factual predicate or
reasoned hypothesis suggesting that the display of a political sign in the window of a mobilehome
would constitute "conduct by the homeowner or resident, upon the park premises, which constitutes
a substantial annoyance to other homeowners or residents." Consequently, we are left with a single
issue arising from subdivision (d), specifically, whether the proposed rule prohibiting the display
of political signs would constitute a reasonable rule or regulation of the park.

                The use by the Legislature of the term "reasonable" was neither incidental nor
inadvertent. It is a cardinal rule of statutory construction that every word, phrase, and provision is
intended to have meaning and to perform a useful function. (Harris v. Capital Growth Investors XIV
(1991) 52 Cal. 3d 1142, 1159; 72 Ops.Cal.Atty.Gen. 86, 88 (1989).) The inquiry is thus reduced:
is the prohibition against the display of any "political" sign in the window (i.e, within the
mobilehome owner's own residential space) reasonable?

                We first note that the restriction would apply universally, and not against only a
certain class of tenants or only as to particular political theories, preferences, or points of view.

                                                                 2.                           90-938

Hence, we do not have the element of discrimination as was present in the case of Laguna
Publishing Co. v. Golden Rain Foundation (1982) 131 Cal. App. 3d 816, 840-844. Nor would the
restriction draw any distinction as between signs which might be deemed socially appropriate and
aesthetic and those which might be viewed as indecent, obscene, or profane. The sole disqualifier
is that the sign be interpreted or construed as some type of political expression.

               It is not, of course, at all clear as to what might be considered political expression.
The term "political" was discussed in Lockheed Aircraft Corp. v. Superior Court (1946) 28 Cal. 2d
481, 484-485, as follows:

                "The Merriam Webster Dictionary, second edition, defines `political' as `Of
        or pertaining to the exercise of the rights and privileges or the influence by which the
        individuals of a state seek to determine or control its public policy; having to do with
        the organization or action of individuals, parties, or interests that seek to control the
        appointment or action of those who manage the affairs of state.' The same authority
        defines `politics' as `The science and art of government; the science dealing with the
        organization, regulation, and administration of a state, in both its internal and
        external affairs; political science. . . . The theory or practice of managing or
        directing the affairs of public policy or of political parties; hence, political affairs,
        principles, convictions, opinions, sympathies, or the like. . . .'"

In Gay Law Students Assn. v. Pacific Tel. & Tel. Co. (1979) 24 Cal. 3d 458, 487, the court quoted
from Mallard v. Boring (1960) 182 Cal. App. 2d 390, 395, as follows: "The term `political activity'
connotes the espousal of a candidate or a cause, and some degree of action to promote the
acceptance thereof by other persons." If the term "political" connotes the espousal of a cause, then
it would presumably include expressions relating to environmental concerns (e.g., "save the
whales"), civil rights issues (e.g., "we shall overcome"), military policy (e.g., "we support our
troops"), patriotism (e.g., display of the flag), and support or disapproval of any legislative action
or proposed action, or of any initiative or referendum. In short, we view the prohibition as vague,
indefinite, and overbroad in scope.

                In addition, the prohibition applies exclusively to political expression. The
syllogistic justification is untenable: all political speech is controversial and undesirable, and all
non-political speech is neither controversial nor undesirable. Hence, the prohibition is, in our view,
intrinsically unreasonable.

               The prohibition is also extrinsically unreasonable. Specifically, it is in direct conflict
with public policy.2 The California Constitution, article I, section 2, subdivision (a) provides:
"Every person may freely speak, write and publish his or her sentiments on all subjects, being
responsible for the abuse of this right. A law may not restrain or abridge liberty of speech or press."

    2
    The exercise of broad private powers which interfere with public policy may be prohibited.
(Schweiger v. Superior Court (1970) 3 Cal. 3d 507, 515.) Accordingly, one may not exercise
normally unrestricted power which contravenes public policy. (S. P. Growers Assn. v. Rodriguez
(1976) 17 Cal. 3d 719, 728; see Barela v. Superior Court (1981) 30 Cal. 3d 244, 250; Vargas v.
Municipal Court (1978) 22 Cal. 3d 902, 913-914.)

   Public policy may be expressed in statutes or caselaw (Dabbs v. Cardiopulmonary Management
Services (1987) 188 Cal. App. 3d 1437, 1441-1442) and similarly embraces constitutional precepts
(James v. Marinship Corp. (1944) 25 Cal. 2d 721, 739; Abstract Investment Co. v. Hutchinson (1962)
204 Cal. App. 2d 242, 248).

                                                   3.                                               90-938

Freedom of expression is also protected by the First Amendment of the United States Constitution,
as made applicable to the states by the Fourteenth Amendment. (Stanley v. Georgia (1969) 394 U.S.
557, 559.)

               Expression on political issues has always rested on the highest rung of the hierarchy
of First Amendment values. (NAACP v. Claiborne Hardware Co. (1982) 458 U.S. 886, 913;
Buckley v. Valeo (1976) 424 U.S. 1, 14.) Indeed, the constitutional guarantee has its fullest and most
urgent application precisely in the arena of political discourse. (Baldwin v. Redwood City (9th Cir.
1976) 540 F.2d 1360, 1366.) Thus, the right to display political signs and posters is substantial. (Id.
at p. 1368; Gonzales v. Superior Court (1986) 180 Cal. App. 3d 1116, 1127.) Further, any such
restriction made applicable within the confines of one's own property would invite an even greater
scrutiny. (Spence v. Washington (1974) 418 U.S. 405, 411; Matthews v. Town of Needham (1st Cir.
1985) 764 F.2d 58, 60-61; Gonzales v. Superior Court, supra, 180 Cal.App.3d at 1124.)

               In addition to the constitutional dimension, the statutes of this state clearly reflect a
strong public policy in favor of political expression. The Mobilehome Residency Law itself so
provides. Section 798.50 states:

              "It is the intent of the Legislature in enacting this article to ensure that
        homeowners and residents of mobilehome parks have the right to peacefully
        assemble and freely communicate with one another and with others with respect to
        mobilehome living or for social or educational purposes." (Emphasis added.)

Section 798.51 states:

                "No provision contained in any mobilehome park rental agreement, rule, or
        regulation shall deny or prohibit the right of any homeowner or resident in the park
        to do any of the following:

               "(a) Peacefully assemble or meet in the park, at reasonable hours and in a
        reasonable manner, for any lawful purpose. Meetings may be held in the park
        community or recreation hall or clubhouse when the facility is not otherwise in use,
        and, with the consent of the homeowner, in any mobilehome within the park.

               "(b) Invite public officials, candidates for public office, or representatives
        of mobilehome owner organizations to meet with homeowners and residents and
        speak upon matters of public interest, in accordance with Section 798.50.

               "(c) Canvass and petition homeowners and residents for noncommercial
        purposes relating to mobilehome living, election to public office, or the initiative,
        referendum, or recall processes, at reasonable hours and in a reasonable manner,
        including the distribution or circulation of information." (Emphasis added.)

                 The foregoing statutes clearly evince the legislative concern with the right of
mobilehome residents to engage in social and political communication, not only in writing or within
a residence, but through direct dialogue with public officials and candidates for public office upon
the common areas of the park or within a mobilehome. Given the strength of the social policy in
favor of such communication, it is not plausible to attach any negative significance to the absence
of specific reference to political signs or posters. (Cf., 70 Ops.Cal.Atty.Gen. 75, 80 (1987).) On the
contrary, it is unreasonable to assume that restrictions upon speech which are not permitted outside
the residence would be condoned within the more traditionally protected space.


                                                   4.                                           90-938

                The owners of mobilehome parks have elected to engage in an enterprise which, as
indicated at the outset, is heavily regulated by the state through the exercise of its police power. The
Legislature has expressly circumscribed the landlord's right to control the common areas of the park
to the exclusion of its tenants' First Amendment rights. Whether the statute covers the precise means
of speech under consideration is immaterial. The significance of the legislation for purposes of this
analysis is that it expresses a clear state policy that the fundamental rights of tenants, whether
derived from the statute or from the organic law of this state, shall not be curtailed solely because
the property where they live and communicate, both with one another and with society at large, is
privately owned.

                The proposed rule in question, therefore, would contravene the public policy of this
state and of the United States, not only because it restrains political speech within the confines of
one's own residential space, but also because it discriminates among messages on the basis of
content (i.e., political speech) and thereby constitutes an invidious and prior restraint upon the
expression of such ideas. (Cf., Gonzales v. Superior Court, supra, 180 Cal.App.3d at 1128.) It
would not be a "reasonable" rule for purposes of section 798.56, subdivision (d), and thus could not
be the basis for terminating the lease of a mobilehome owner.

                 It is concluded that a mobilehome park owner may not, by means of rental agreement,
rule, or regulation, prohibit the display by tenants of political signs in the windows of mobilehomes.

                                               *****




                                                  5.                                            90-938